Citation Nr: 1119805	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-36 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral vascular disease of the lower extremities, to include as secondary to a service-connected disability.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hammertoes (claimed as callosities of the feet).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1973 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2010, the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the issues adjudicated herein has been obtained.

2.  Hypertension was first diagnosed many years after the Veteran's active duty and is not shown to be causally or etiologically related to such service.

3.  Peripheral vascular disease of the lower extremities was first diagnosed many years after the Veteran's active duty and is not shown to be causally or etiologically related to such service or a service-connected disability.

4.  Service connection for cellulitis and callosities of the feet was denied by the Board in October 1981.  



5.  The additional evidence received since the October 1981 decision is not new and material and does not a reasonable possibility of substantiating the claim for service connection for hammertoes (claimed as callosities of the bilateral feet).  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1111, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Peripheral vascular disease of the lower extremities was not incurred in or aggravated by service, and it is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

3.  The October 1981 Board decision which denied service connection for cellulitis and callosities of the feet is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2010).

4.  New and material evidence has not been received since the October 1981 final Board decision sufficient to reopen the previously denied claim for service connection for hammertoes of the feet.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Prior to the initial adjudication of the Veteran's claims, a letter was sent in July 2008 in accordance with the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim).  The Veteran was notified of the basis for the prior denial of the claim for hammertoes and of evidence that was needed to reopen this claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also notified the Veteran that evidence sufficient to reopen the previously denied claim must be "new and material," closely mirroring the regulatory language of 38 C.F.R. § 3.156(a).  With regard to his remaining service connection claims, the Veteran was notified of what evidence was needed to substantiate those issues.  [The Veteran's arguments with respect to the secondary service connection aspect of his peripheral vascular disease claim reflect his understanding of the criteria necessary to support this issue.  Accordingly, any notice deficiency in the July 2008 correspondence is deemed to be harmless error.]  

As to the duty to assist, the Veteran's service, VA, and private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

VA's statutory duty to assist a claimant in the development of a previous finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for a benefit under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim such as in a case where the claimant lacks legal eligibility for the benefit sought.  38 C.F.R. § 3.159(c)(4), (d) (2010).  

In this case, the Veteran has not been afforded a VA examination.  The Board notes that duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability or signs and symptoms of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, the Board finds pertinent VA examinations are unnecessary.  First, there is no indication that the Veteran's current hypertension or peripheral vascular disease occurred in service.  Furthermore, there is no probative medical evidence of record which indicates a possible relationship between these disorders and the Veteran's service.  Thus, an examination is not required.  See McLendon, supra.  

Additionally, the Board notes that a VA examination regarding the claim to reopen for hammertoes of the feet is not required.  In this regard, the Board is denying the request to reopen the claim.  VA need not conduct an examination with respect to the claims of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet.App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.) 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) & Dingess/Hartman, supra.

Service Connection Claims

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for certain chronic diseases such as cardiovascular disease, to include hypertension, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2010).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c) (2010)); see also Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

In this case, the Veteran contends that his hypertension and peripheral vascular disease are related to service.  Specifically, the Veteran reports that he experienced high blood pressure in service, though he did not know it at the time.  He also indicated that his peripheral vascular disorder may be secondary to hypertension.  Thus, the Board will address the claim on both a direct and secondary basis.  

A review of the service treatment records shows no evidence of high blood pressure.  In fact, a January 1973 service entrance examination report showed a blood pressure reading of 120/70.  Blood pressure was also noted to be 104/68 on discharge.  There was no evidence of a diagnosis of or treatment for hypertension or a vascular disorder of any kind during service.

Although the Veteran testified that he was first treated for high blood pressure in 1984, the medical evidence of record shows treatment for high blood pressure beginning in 1994, nearly 20 years after service discharge.  More specifically, a July 1996 VA treatment record shows a diagnosis of high blood pressure and indicates that the Veteran had had high blood pressure for about two years.  Post-service VA treatment records, from 1996 to present, show ongoing treatment for hypertension and vascular problems, to include a vascular surgery in 2008.  

At the January 2010 hearing, the Veteran testified that he had high blood pressure in service, but was unaware of the condition.  Thus, he did not seek treatment at the time.

Initially, the Board notes that the Veteran is competent to attest to conditions of his service, including observable lay symptoms.  See 38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2010).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

However, in this case, the Board notes that the Veteran has not reported experiencing any observable symptoms in service.  In this regard, the Veteran testified that although he believes he had high blood pressure in service, he was unaware of it at the time and, therefore, did not seek treatment for the condition.  He has provided no report of experiencing symptoms of hypertension or peripheral vascular disease, or other symptomatology associated with high blood pressure, while in service.  Thus, the Veteran has failed to provide credible and probative testimony regarding inservice symptomatology.  

Further, even were the Veteran asserts that he experienced such symptomatology beginning in service, he is competent to attest to observable lay symptoms, but not competent to relate those symptoms to a specific medical diagnosis.  A layperson generally is not competent to offer opinions on medical diagnosis or causation, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Here, the Board finds the Veteran's contentions particularly problematic given the normal blood pressure readings on service entrance and discharge.  Therefore, the Board cannot accept the Veteran's contention that he had hypertension in service where there is no supporting medical evidence and, indeed, affords significantly greater probative weight to the contemporaneous medical evidence of record that shows normal blood pressure during service.  With regard to his claim for peripheral vascular disease, the Board notes the Veteran purports that the disorder is secondary to his hypertension.  

Based on a review of the evidence of record, the Board finds that the elements for a grant of service connection have not been met.  Although the Veteran has shown a current diagnosis of hypertension and peripheral vascular disease of the lower extremities, the record shows no evidence that these disorders were occurred in service or are related to service or that his peripheral vascular disease was associated with a service-connected disability.  Furthermore, a lack of competent, probative evidence relating the Veteran's symptoms to service or a service-connected disability weighs against the Veteran's claims for service connection.  

Further review of the evidence of record shows no evidence of treatment for high blood pressure/hypertension or a peripheral vascular disorder until at least 1994 and no evidence that symptoms of these disorders began until many years after service discharge.  The Board observes that, even if the Veteran's testimony that his treatment for high blood pressure began in 1984 is accurate, this establishes the first treatment over 10 years after service discharge.  The absence of persistent symptoms of the disorders at separation, along with the first evidence of treatment for hypertension and peripheral vascular disorder being many years later, constitutes negative evidence tending to disprove the assertion that the Veteran was disabled from such disease or injury during service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  

Additionally, as previously discussed herein, the record contains no probative medical opinion relating the Veteran's disorders to service or associating his peripheral vascular disease to a service-connected disability.  Therefore, a lack of competent, probative evidence relating the Veteran's symptoms to service or a service-connected disability and no evidence of treatment for the disorders until many years after service weighs against the Veteran's claims for service connection.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for hypertension and peripheral vascular disorder of the bilateral lower extremities.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Thus, the claims must be denied.

New and Material Claim

Historically, in October 1981, the Board denied a claim for entitlement to service connection for hammertoes (to include cellulitis and callosities) of the feet.  The Veteran did not appeal and the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100 (2010).  Thereafter, the Veteran requested to reopen his claim for service connection for hammertoes of the bilateral feet (claimed as callosities), and, in October 2008, the claim was denied on the basis that new and material evidence had not been submitted in order to reopen the claim.  Subsequently, the Veteran filed a timely appeal.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current claim on appeal.  

Although the RO has denied reopening the previously denied claim for service connection, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  In this regard, the Board notes that, regardless of the RO's determination on the matter of reopening the Veteran's claim for service connection, that decision is not binding on the Board, and the Board must decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Thus, before reaching the merits, the Board must first rule on the matter of reopening of the Veteran's claim.  

A claimant may seek to reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A decision by the Board shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1100.  

Because the October 1981 Board decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and readjudicated.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

In determining whether new and material evidence has been submitted, "the Board must presume that the newly submitted evidence is credible."  Justus v. Principi at 510.  However, the Board is not required "to consider the patently incredible to be credible."  Duran v. Brown, 7 Vet. App. 216 (1994); see also King v. Brown, 5 Vet. App. 19, 21 (1993) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)) (noting that Board must not assume credibility of evidence "when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion").

Initially, the Veteran contends that his hammertoes are the result of long marches in service.  He has reported experiencing problems with his feet since service.

At the time of the October 1981 Board decision, the evidence of record included the Veteran's service treatment records and post-service VA treatment records for the bilateral feet.  The Veteran reported that his bilateral foot condition was caused or aggravated by service. 

Service records show complaints of and treatment for painful corns and callosities of the bilateral feet.  A January 1973 service entrance report noted bilateral pes planus.  The records show no specific treatment for or diagnosis of hammertoes.  The service discharge report was negative with regard to the Veteran's feet.

A July 1980 post-service VA treatment record shows the Veteran was hospitalized for surgery of the feet.  The report indicates that the Veteran had complained of pain in the feet for the past several months prior to examination and findings showed bilateral dynamic clawing of the toes with corns.  The Veteran underwent surgery to correct the problems with his feet and physical therapy records noted improvement post-surgery.

In reaching a determination on whether the claim should be reopened, the Board must consider the reason for the prior denial.  In October 1981, the Board denied the Veteran's claim, in essence, for lack of a medical nexus.  The Board acknowledged treatment for corns and callosities in service and determined that such treatment was acute in nature and resolved without residuals.  The Board also noted no evidence of findings or a diagnosis of cellulites in service or at discharge.  Additionally, the Board found no evidence that the Veteran's post-service foot condition, diagnosed as dynamic clawing of the feet, was incurred in or aggravated by active service.

The evidence received since the October 1981 decision includes duplicative statements made by the Veteran, relating his current bilateral foot pain to service.  In this regard, the Veteran continues to argue that his current foot condition was caused or aggravated by service.  The record also contains VA treatment records showing continued complaints of and treatment for bilateral foot pain.

Upon review, the Board finds the evidence submitted since the October 1981 Board decision is not sufficient to reopen the claim.  Although the evidence is new, in that it was not previously submitted, it is not material because it does not relate to an unestablished fact necessary to substantiate the claim.  In this regard, the evidence considered by the Board at the time of its 1981 decision consisted of evidence showing inservice and post service treatment of the feet, without probative evidence relating the Veteran's foot condition to service.  Likewise, since the 1981 Board decision, the evidence includes records showing continued treatment for bilateral foot condition.  Again, however, no competent or probative medical opinion has been offered to indicate a relationship between the Veteran's current bilateral foot condition and his service.  

With regard to the lay statements provided by the Veteran, the Board finds these statements are not new because they are duplicative of his prior contentions regarding continuity of symptomatology.  In essence, the Veteran maintains that he began experiencing symptoms of foot pain in service and that his symptoms have continued until the present time.  Further, he continues to assert that his current foot condition was either caused or aggravated by service.  Therefore, the Board finds that the newly added lay statements essentially reiterate the arguments made prior to the prior October 1981 rating decision and cannot be considered new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (noting that lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence); see also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

While the Veteran contends that the current foot condition is related to service, he is not competent to offer a medical opinion, and such statements do not provide a sufficient basis for reopening a previously disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where resolution of an issue turns on a medical matter, lay evidence, even if considered "new," may not serve as a predicate to reopen a previously denied claim).  There is no competent medical opinion of record relating the Veteran's current disorder to service.  Thus, the Board finds that the evidence received since the October 1981 prior final Board decision does not raise a reasonable possibility of substantiating the claim of service connection for hammertoes of the feet.

The Veteran remains free, of course, to apply to reopen his claim at any time with the RO, especially if he obtains medical evidence showing that his current bilateral foot condition is related to his active duty.  



ORDER

Service connection for hypertension is denied.

Service connection for peripheral vascular disease of the lower extremities is denied.




(CONTINUED ON NEXT PAGE)
New and material evidence not having been received sufficient to reopen a previously denied claim for service connection for hammertoes of the feet, the claim to reopen this previously denied issue is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


